DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on November 2, 2021 is acknowledged.
Claims 5-8 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 2, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2016/0206180 to Hosogoe.
In regard to claims 1 and 12, Hosogoe discloses an endoscope comprising: a distal-end hard portion 19 arranged at a distal end of an insertion portion to be inserted to a subject, the distal-end hard portion including a main body 12 made of resin (See paragraph 0037) and a housing (i.e. cover) formed of metal 62 (see paragraph 0068), wherein a first groove 28 and a second groove 30 are formed in the main body so as to extend inwardly from an outer periphery, and wherein a through hole 34 is formed in the housing so as to communicate the first groove and the second groove (see Fig. 2); a forceps raising table 45 arranged in the first groove, the forceps raising table including a fitting groove formed along a direction in which the through hole extends; an arm portion 50 including a pillar portion extending from the second groove to the first groove through the through hole, the pillar portion including a fit-in portion to be fitted in the fitting groove on one end side and a connecting portion 49 on the other end side, the connecting portion being connected with a forceps operating wire that operates the forceps raising table; and a seal portion R arranged on an outer periphery of the pillar portion of the arm portion, the sealing portion sealing a first gap and a second gap in a watertight manner, the first gap being formed between an outer peripheral surface of the pillar portion of the arm portion and an inner peripheral surface defining the through hole of the housing, and the second gap being formed between the outer peripheral surface of the pillar portion of the arm portion and an inner peripheral surface defining the fitting groove of the forceps raising table (see paragraphs 0039-0048).  In regard to claim 12, 
In regard to claim 2, Hosogoe discloses an endoscope wherein a concave portion in which the seal portion is fitted is formed in the pillar portion (See Fig. 9 and paragraphs 0048-0049).  
In regard to claim 3, Hosogoe discloses an endoscope, wherein an outer periphery shape of the fit-in portion matches with an inner periphery shape of the fitting groove, thereby to prevent relative rotation of the fit-in portion and the fitting groove (see Figs. 2-4 and 9 and paragraphs 0045-0052).    
In regard to claim 10, Hosogoe discloses an endoscope, further comprising a bearing 55 including a shaft hole 58 that rotatably supports the arm portion (See Figs. 2-4 and paragraphs 0052-0058).  
In regard to claim 11, Hosogoe discloses an endoscope, wherein the fit-in portion of the arm portion is fitted in the fitting groove of the forceps raising table arranged in the first groove from the second groove portion (see Figs. 2-4 and 9 and paragraphs 0045-0052).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-4, 9 and 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0112363 to Morimoto in view of U.S. Patent Application Publication No. 2016/0270637 to Tanaka et al.  
In regard to claims 1 and 12, Morimoto discloses an endoscope comprising: a distal-end hard portion 20 arranged at a distal end of an insertion portion to be inserted to a subject, the distal-end hard portion including a main body 49 formed of resin and a housing 49, wherein a first groove 58 and a second groove 56a are formed in the main body so as to extend inwardly from an outer periphery, and wherein a through hole 57 is formed in the housing so as to communicate the first groove and the second groove (see Figs. 4-6); a forceps raising table 60 arranged in the first groove, the forceps raising table including a fitting groove 80 formed along a direction in which the through hole extends; an arm portion 62 including a pillar portion extending from the second groove to the first groove through the through hole, the pillar portion including a fit-in portion to be fitted in the fitting groove on one end side and a connecting portion 81 on the other end side, the connecting portion being connected with a forceps operating wire that operates the forceps raising table (See Figs. 7-9); and a seal portion 92 arranged on an outer periphery of the pillar portion of the arm portion, the sealing portion sealing a first gap and a second gap in a watertight manner, the first gap being formed between an outer peripheral surface of the pillar portion of the arm portion and an inner peripheral surface defining the through hole of the housing, and the second gap being formed between the outer peripheral surface of the pillar portion of the arm portion and an inner peripheral surface defining the fitting groove of the forceps raising table (see Figs. 7 and 9 and paragraphs 0066-0092).  Morimoto is silent with respect to 
In regard to claim 3, Morimoto discloses an endoscope, wherein an outer periphery shape of the fit-in portion matches with an inner periphery shape of the fitting groove, thereby to prevent relative rotation of the fit-in portion and the fitting groove (see Figs. 7 and 9 and paragraphs 0066-0092).
In regard to claim 4, Morimoto discloses an endoscope, further comprising a screw hole formed in the forceps raising table, the screw hole communicating with the fitting groove, wherein the screw hole allows a screw 90 to be screwed therein so as to press the fit-in portion, thereby to prevent relative rotation of the fit-in portion and the fitting groove (see Figs. 7 and 9 and paragraphs 0066-0092).
In regard to claim 9, Morimoto discloses an endoscope, wherein the pillar portion is provided with a hole for a leakage test (see Figs. 7 and 9 and paragraphs 0066-0092).  It is noted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regard to claim 11, Morimoto discloses an endoscope, wherein the fit-in portion of the arm portion is fitted in the fitting groove of the forceps raising table arranged in the first groove from the second groove portion (see Figs. 7 and 9 and paragraphs 0066-0092).
Claims 1-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,562,600 to Matsuno in view of U.S. Patent Application Publication No. 2017/0112363 to Morimoto.
In regard to claims 1 and 12, Matsuno discloses an endoscope comprising: a distal-end hard portion 1a arranged at a distal end of an insertion portion to be inserted to a subject, the distal-end hard portion including a main body 12 and a housing 11, wherein a first groove A and a second groove 20 are formed in the main body so as to extend inwardly from an outer periphery, and wherein a through hole 34 is formed in the housing so as to communicate the first groove and the second groove (see Figs. 3-5); a forceps raising table 5 arranged in the first groove, the forceps raising table including a fitting groove formed along a direction in which the through hole extends; an arm portion 13 including a pillar portion extending from the second groove to the first groove through the through hole, the pillar portion including a fit-in portion to be fitted in the fitting groove on one end side and a connecting portion 24 on the other end side, the connecting portion being connected with a forceps operating wire that operates the forceps raising table; and a seal portion 29 arranged on an outer periphery of the pillar portion of the arm portion, the sealing portion sealing a first gap and a second gap in a watertight manner, the first gap being formed between an outer peripheral surface of the pillar portion of the arm portion and an inner peripheral surface defining the through hole In regard to claim 12, Matsuno discloses a cap 11 for sealing the space of the distal end hard portion (See Fig. 2).  Matsuno is silent with respect to any part of the distal end main body or housing formed of resin.   Morimoto teaches of an analogous endoscopic device wherein the distal-end hard portion may be formed from resin (See paragraph 0048).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the distal end hard portion of Matsuno to be formed form a resin to provide insulating properties thereto as taught by Morimoto and is extremely well known in the art.  
In regard to claim 2, Matsuno discloses an endoscope wherein a concave portion in which the seal portion is fitted is formed in the pillar portion (See Fig. 3 and Col. 5, Lines 7-15).  
In regard to claim 3, Matsuno discloses an endoscope, wherein an outer periphery shape of the fit-in portion matches with an inner periphery shape of the fitting groove, thereby to prevent relative rotation of the fit-in portion and the fitting groove (see Col. 3, Line 43 – Col. 4, Line 62).  
In regard to claim 11, Matsuno discloses an endoscope, wherein the fit-in portion of the arm portion is fitted in the fitting groove of the forceps raising table arranged in the first groove from the second groove portion (see Col. 3, Line 43 – Col. 4, Line 62).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        11/16/2021